Williams v Philips Med. Sys. (Cleveland), Inc. (2017 NY Slip Op 05541)





Williams v Philips Med. Sys. (Cleveland), Inc.


2017 NY Slip Op 05541


Decided on July 7, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND SCUDDER, JJ.


813 CA 17-00038

[*1]THOMAS H. WILLIAMS, PLAINTIFF-APPELLANT,
vPHILIPS MEDICAL SYSTEMS (CLEVELAND), INC., A DIVISION OF PHILIPS ELECTRONICS NORTH AMERICA CORPORATION, PHILIPS MEDICAL SYSTEMS MR, INC., PHILIPS ELECTRONICS NORTH AMERICAN CORPORATION, PHILIPS ELECTRONICS NORTH AMERICA FOUNDATION AND C.F. MEDICAL, INC., DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


JEFFREY R. PARRY, FAYETTEVILLE, FOR PLAINTIFF-APPELLANT.
GOODWIN PROCTER LLP, NEW YORK CITY (WILLIAM J. HARRINGTON OF COUNSEL), AND BARCLAY DAMON, LLP, SYRACUSE, FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered May 3, 2016. The order appointed a referee to hear and report on the reasonableness of attorneys' fees. 
It is hereby ORDERED that the order so appealed from is affirmed without costs.
Same memorandum as in Williams v Philips Med. Sys. (Cleveland), Inc. ([appeal No. 1] ___ AD3d ___ [July 7, 2017]).
All concur except Smith and Scudder, JJ., who dissent and vote to reverse in accordance with the same dissenting memorandum as in Williams v Philips Med. Sys. (Cleveland), Inc. ([appeal No. 1] ___ AD3d ___ [July 7, 2017]).
Entered: July 7, 2017
Frances E. Cafarell
Clerk of the Court